JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s order filed September 25, 2006, dismissing appellant’s complaint for lack of standing, be affirmed. Appellant has not brought himself within the exception to the general rule that federal taxpayers do not have standing to challenge the manner in which the federal government spends its tax revenue. See American Jewish Cong. v. Corp. for Nat’l and Comty. Service, 399 F.3d 351, 355 (D.C.Cir.2005) (noting taxpayers have standing to bring suits claiming that Congress exercised its taxing and spending power in violation of the Establishment Clause); see also Bowen v. Kendrick, 487 U.S. 589, 618, 108 S.Ct. 2562, 101 L.Ed.2d 520(1988).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.